DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-7 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance, the primary reason for allowance is the inclusion of particularly the limitations of an image forming apparatus including a duplex printing including the first process where the control portion calculates a center position of the sheet, prints the first image on the first surface such that the first image is centered on the center position calculated, and prints a reference marker at a predetermined printing position on the first surface, and, in the second process, the control portion reads the reference marker by means of the sheet detection portion, calculates a correction magnification ratio based on a difference between a reading position of the reference marker having been read and the printing position of the reference marker, and corrects a size of the second image and a printing position of the second image in the width direction using the correction magnification ratio. Applicant disclosed such image forming apparatus improves positional precisions of images on opposite surfaces of a sheet in duplex printing. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  



Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Yamasaki (US 20180170699) is the closest and teaches an image forming apparatus (fig.1) including a sheet detection portion (60,61 figs.1,6) which is arranged on an upstream side of the recording portion, which is capable of reading the surface of the sheet and capable of detecting edge position of the sheet, further teaches calculating the center portion of the sheet (fig.11). However, does not teach the above claimed limitations particularly the limitation calculates a correction magnification ratio based on a difference between a reading position of the reference marker having been read and the printing position of the reference marker, and corrects a size of the second image and a printing position of the second image in the width direction using the correction magnification ratio.
Suzuki (US 20140306395) also teaches an image forming apparatus (fig.1) including a sheet detection portion (5). However, does not teach the above claimed limitations.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853